Reasons for Allowance
1.	Claims 1-13 and 15-21 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device including an optical fingerprint sensor. The closet prior arts, Jones (US 20170220844 A1) and Bok (US 20180089485 A1), in combination, discloses an integrated photo-sensing detection display substrate having a subpixel region and an inter-subpixel region, comprising: a base substrate; a pixel definition layer defining a plurality of subpixel apertures; a plurality of light emitting elements on the base substrate and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light; a light shielding layer between the plurality of light emitting elements and the base substrate and configured to block at least a portion of diffusedly reflected light from passing through, the light shielding layer having a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal- enriched light beam; a grating layer on a side of the base substrate away from the light path aperture and configured to redirect the signal-enriched light beam thereby forming a redirected light beam; and a photosensor on a side of the grating layer away from the base substrate and configured to detect the redirected light beam, thereby detecting fingerprint information; wherein the integrated photo-sensing detection display substrate comprises an inter-subpixel aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture and the light path aperture; the pixel definition layer and a cathode layer of the plurality of light emitting elements are absent in the inter-subpixel aperture; Page 2 of 16Appl. No. 16/626,791the pixel definition layer comprises a first portion and a second portion, the inter- subpixel aperture spacing apart the first portion and the second portion, the first portion being in contact with a light emitting layer in a first adjacent light emitting element, the second portion being in contact with a light emitting layer in a second adjacent light emitting element; the cathode layer comprises a first cathode portion and a second cathode portion, the inter-subpixel aperture spacing apart the first cathode portion and the second cathode portion; side walls of the first portion, the second portion, the first cathode portion, and the second cathode portion form at least portions of sides of the inter-subpixel aperture. However, the closet prior arts of record fail to teach the inter-subpixel aperture is smaller than the light path aperture; and the inter-subpixel aperture forms a continuous network extending throughout an entirety of the integrated photo-sensing detection display substrate.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691